 1

 2

 3

 4
 5

 6

 7

 8
                        UNITED STATES BANKRUPTCY COURT
 9                      EASTERN DISTRICT OF WASHINGTON
10
     In re:                                         Case No. 18-03197
11
     GIGA WATT, Inc., a Washington                  The Honorable Frederick P. Corbit
12   corporation,
                                                    Chapter 11
13
                            Debtor.                 ORDER GRANTING MOTION TO
14                                                  ADMIT ATTORNEY WILLIAM R.
                                                    FIRTH, III PRO HAC VICE
15

16            Before the Court is a Motion to Admit Attorney William R. Firth, III Pro Hac
17 Vice, brought by the Chapter 11 Trustee Mark Waldron. That motion is supported

18 by Mr. Firth’s Declaration (Dkt. No. 244).        Both documents were filed by Attorney
19 Paul H. Beattie of CKR Law LLP, who has appeared on behalf of the Chapter 11
20 Trustee.

21

22

23

24 Order Granting Motion for
   Admission Pro Hac Vice - Page 1
25
 18-03197-FPC11        Doc 247   Filed 03/22/19   Entered 03/22/19 12:10:01   Pg 1 of 2
 1        Mr. Firth appears well-qualified to assist the Chapter 11 Trustee, given his

 2 considerable experience in bankruptcy law and his firm’s expertise in blockchain

 3 law and technology, all relevant to this matter.

 4        The Court having reviewed the motion and there being no good reason to

 5 deny that motion, it is hereby:

 6        ORDERED that the Motion is GRANTED. Mr. Firth may participate in

 7 this matter on a pro hac vice basis.
 8                               /// END OF ORDER///
 9

10 Presented by:
11 /s/ Paul H. Beattie WSBA No. 30277
   CKR LAW LLP
12

13
14

15

16

17

18

19

20

21

22

23

24 Order Granting Motion for
   Admission Pro Hac Vice - Page 2
25
 18-03197-FPC11    Doc 247    Filed 03/22/19   Entered 03/22/19 12:10:01   Pg 2 of 2
